Citation Nr: 0829502	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-17 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy of the left upper extremity to include secondary 
to Agent Orange.



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had verified active military service from 
September 1966 to January 1970 and December 1972 to June 
1996. 

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO). 

The appeal as initially developed included the issue of 
service connection for left lower extremity peripheral 
neuropathy, also claimed as "numbness" of the extremity.  
By recent rating action, neuropathy of the left lower 
extremity was related to service connected low back 
pathology.  Thus, that issue has been resolved and the issue 
is limited to the issue on the title page.


FINDINGS OF FACT

1.  Service connection for peripheral neuropathy of the left 
upper extremity was denied by the RO in May 1997.  It was 
held that that there was no evidence of peripheral neuropathy 
of the left upper extremity during service or manifested to a 
compensable degree within 1 year of last exposure to Agent 
Orange.  Appellant was notified, but did not file a timely 
appeal.  This is the last final denial on any basis.

2.  In December 1998, the veteran filed to reopen his claim 
for service connection for peripheral neuropathy of the left 
upper extremity.  In a May 2000 rating action, the RO 
determined that new and material evidence had not been 
received to reopen the claim for service connection for 
peripheral neuropathy of the left upper extremity.  A notice 
of disagreement was timely filed, but no statement of the 
case was issued.

3.  Evidence associated with the claims file since the May 
1997 rating decision that denied service connection for 
peripheral neuropathy of the left upper extremity is 
cumulative and redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the final May 1997 rating decision is 
not new and material and the claim for service connection for 
peripheral neuropathy of the left upper extremity is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2001, 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record reveals that, for the most part, all 
appropriate notice and development has been accomplished.  
See 38 U.S.C.A. §§ 5100 et seq.  Notice as to what evidence 
is needed, as well as the type of evidence necessary to 
establish a disability rating and effective date for that 
disability, has been provided.  Letters of December 2004 and 
March 2006 provided pertinent notice and development 
information.  

The letters sent to the veteran regarding his application to 
reopen claim for service connection for peripheral neuropathy 
of the left upper extremity, especially the December 2004 
letter, essentially comply with the dictates outlined in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  Moreover, he is 
represented by a service organization, and in numerous 
documents has been informed of what he needed to substantiate 
his claim.  He has taken active part in identifying evidence 
and obtaining it as appropriate.  There is no showing that 
there is additional evidence that should be obtained, or that 
additional notice that should be provided.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Reopening of a claim for service connection for peripheral 
neuropathy of the left upper extremity

Service connection for peripheral neuropathy of the left 
upper extremity was denied by the RO in May 1997.  It was 
held that that there was no evidence of peripheral neuropathy 
of the left upper extremity during service or manifested to a 
compensable degree within 1 year of last exposure to Agent 
Orange.  He did not meet the criteria for service connecting 
peripheral neuropathy as defined by the Agent Orange 
presumptions.  Appellant was notified, but did not file a 
timely appeal.  Thus it became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

In December 1998, the veteran filed an application to reopen 
his claim for service connection for peripheral neuropathy of 
the left upper extremity.  In a May 2000 rating action, the 
RO determined that new and material evidence had not been 
received to reopen the claim for service connection for 
peripheral neuropathy of the left upper extremity.  There was 
a notice of disagreement filed and no statement of the case 
issued.  

In April 2001, the veteran filed an application to reopen his 
claim for service connection for peripheral neuropathy of the 
left upper extremity.  However, the RO failed to generate a 
rating decision regarding this claim.  In November 2004, the 
veteran filed a second application to reopen his claim for 
service connection for peripheral neuropathy of the left 
upper extremity.  In April 2005, the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for peripheral neuropathy of the 
left upper extremity.  Citation was made to the May 1997 
rating decision.

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  Under the regulation, it states 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2001).  (This provision applies 
for claims opened prior to August 2001.)

The Board concludes that new and material evidence has not 
been received.  It was previously held that there was no 
showing of peripheral neuropathy under the Agent Orange 
presumptions, and that no neurological impairment was noted 
in service that resulted in left upper extremity neuropathy.  
That situation remains unchanged by evidence received in 
association with the reopening.  There was evidence that 
attributed the left lower extremity neuropathy to low back 
disc pathology that was service connected.  There has been no 
objective evidence of upper extremity neuropathy.  The 
appellant has numerous complaints but only subjective 
findings have been set out.  It has been opined by medical 
personal that the left upper extremity complaints are 
unrelated to service or herbicide exposure in service.  

While the veteran has maintained that his exposure to 
herbicides is the cause of his left upper extremity 
pathology, that has not been confirmed or otherwise 
demonstrated by any objective evidence on file.  Thus, the 
evidence received since the prior denial is essentially 
cumulative and redundant as to the other evidence on file.  
As such, the claim is not reopened.




	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been received, the claim 
for service connection for peripheral neuropathy is not 
reopened.  As such, the appeal is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


